

116 HR 716 IH: Homeless Veterans Legal Services Act
U.S. House of Representatives
2019-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 716IN THE HOUSE OF REPRESENTATIVESJanuary 23, 2019Mrs. Beatty (for herself, Mr. Stivers, Mr. Ted Lieu of California, and Mr. Turner) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to enter into partnerships with public and private entities to provide legal services to homeless veterans and veterans at risk of homelessness. 
1.Short titleThis Act may be cited as the Homeless Veterans Legal Services Act. 2.Partnerships with public and private entities to provide legal services to homeless veterans and veterans at risk of homelessness (a)In generalChapter 20 of title 38, United States Code, is amended by inserting after section 2022 the following new section:

2022A.Partnerships with public and private entities to provide legal services to homeless veterans and veterans at risk of homelessness
(a)Partnerships authorizedSubject to the availability of funds for such purpose, the Secretary shall enter into partnerships with public or private entities to fund a portion of the general legal services specified in subsection (c) that are provided by such entities to homeless veterans and veterans at risk of homelessness. (b)LocationsThe Secretary shall ensure that, to the extent practicable, partnerships under this section are made with entities equitably distributed across the geographic regions of the United States, including rural communities and tribal lands.
(c)Legal servicesLegal services specified in this subsection include legal services provided by public or private entities that address the needs of homeless veterans and veterans at risk of homelessness as follows: (1)Legal services related to housing, including eviction defense, representation in landlord-tenant cases, and representation in foreclosure cases.
(2)Legal services related to family law, including assistance in court proceedings for child support, divorce, estate planning, and family reconciliation. (3)Legal services related to income support, including assistance in obtaining public benefits.
(4)Legal services related to criminal defense, including defense in matters symptomatic of homelessness, such as outstanding warrants, fines, and driver's license revocation, to reduce recidivism and facilitate the overcoming of reentry obstacles in employment or housing. (5)Such other legal services as the Secretary determines appropriate.
(d)ConsultationIn developing and carrying out partnerships under this section, the Secretary shall, to the extent practicable— (1)consult with veterans service organizations and other appropriate organizations; and
(2)coordinate appropriate outreach relationships with such organizations. (e)ReportsThe Secretary may require entities that have entered into partnerships under this section to submit to the Secretary periodic reports on legal services provided to homeless veterans and veterans who are at risk of homelessness pursuant to such partnerships..
(b)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title is amended by adding after the item relating to section 2022 the following new item:   2022A. Partnerships with public and private entities to provide legal services to homeless veterans and veterans at risk of homelessness.. 